Lumpkin, P. J., and Pish, J.,
dissenting. The only point of difference between ourselves and the majority is, whether or not the demurrer properly raises the objection that the indictment fails to set forth the offense with that degree of certainty which the law requires. We all agree that, as against a demurrer itself sufficient in the respect indicated, the indictment Would not be good. The single question at issue should therefore be determined by ascertaining the true intent and meaning of the language used in the demurrer. We of the minority do not think its purpose was merely to set up that the indictment charged no act at all. If we entertained this view, we would not hesitate to concur in the conclusion reached by our brethren; but we do not believe they have given to that language its correct interpretation. Had the words employed in the demurrer simply been that the indictment did “not allege any act done in a violent and tumultuous manner,” there would be much force in the position that the sole point of objection was as above stated; but the addition of the words “ which prevented ” throws a clear and strong light upon the pleader’s intention. Giving to the words last quoted the only signification *546they could reasonably have been designed to have, the true meaning of the demurrer is that which would be conveyed by the words, “the indictment fails to allege that any act was done by which the sheriff’ was prevented from removing the prisoner,” and this would be the equivalent of saying that the indictment does not set forth the particular act or acts, or specify the means, by which the prevention in question was accom-. plished. We entertain no doubt that this was the objection to the indictment which the demurrer was intended to present, and we think it did present it with sufficient clearness. In other words, we are of the opinion that the point is well made that the act charged in the indictment, viz. prevention, “was not set forth with sufficient particularity.” While a charge that a person was prevented from doing a designated thing is, in one sense, undoubtedly the expression of a mere conclusion, we cheerfully grant that, in another sense, prevention is properly termed “an act.” However, it is an act which can be done in many and very different ways. This is certainly true of the particular act of prevention charged in the present case, and therefore, if the accused properly demanded specific information as to the kind of prevention with wffiich they were charged, they were entitled to have it. As to the doctrine announced in the last sentence we are all of one faith. It is only in the application of it that we divide, two of us going to the right and the remaining four to the left.